Citation Nr: 0703153	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-18 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability evaluation in excess 
of 10 percent for migraine headaches.

2. Entitlement to an initial compensable evaluation for 
residuals of a separated left acromioclavicular joint.

2. Entitlement to an evaluation in excess of 20 percent for 
residuals of a separated left acromioclavicular joint, 
effective from November 10, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran had active service from November 1989 to April 
1990, September 1990 to May 1991 and from February 1998 to 
May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, granted 
service connection for migraine headaches and residuals of a 
separated left acromioclavicular joint, assigning 
noncompensable evaluations for both service-connected 
disabilities.

The veteran appealed the RO's rating decision, and a hearing 
before the undersigned sitting at the RO was held in March 
2003.  A transcript of that hearing is of record.  On August 
27, 2003, the Board remanded this case to the RO via the 
Appeals Management Center (AMC).  By rating decision dated in 
February 2006, the AMC assigned granted an initial disability 
evaluation of 10 percent for the veteran's service-connected 
migraine headaches (effective May 17, 2000) and increased the 
disability evaluation for service-connected residuals of a 
separated left acromioclavicular joint to 20 percent, 
effective November 10, 2005.  This case now returns to the 
Board.

FINDINGS OF FACT

1.  Migraine headaches were manifested by no more than 
characteristic prostrating attacks averaging one in 2 months 
for the period prior to November 10, 2005.  

2.  Migraine headaches since November 10, 2005, are 
manifested by no more than characteristic prostrating attacks 
averaging once a month; they are not exhibited by very 
frequent and prolonged attacks productive of severe economic 
inadaptability.  

3.  Residuals of a separated left acromioclavicular joint 
were manifested by no more than mild limitation of motion of 
the left arm from May 17, 2000.


CONCLUSIONS OF LAW

1. For the period from May 17, 2000 until November 10, 2005, 
the criteria for a disability evaluation in excess of 10 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8100, 
8205, 8305, 8405 (2000-2006).

2. For the period beginning November 10, 2005, the criteria 
for a disability evaluation of 30 percent, but no more, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.124a, Diagnostic Codes 8100, 8205, 8305, 8405 
(2005-2006).

3. The criteria for an initial disability rating of 20 
percent, but no more, for residuals of a separated left 
acromioclavicular joint have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes  5200-5203 (2000-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2004, January 
2005 and March 2005.  The originating agency informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The letters 
specifically noted the elements necessary to establish 
increased ratings, and specifically made the veteran aware 
that he should submit any evidence he had that pertained to 
his claims.  Therefore, the Board finds that the veteran was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
reports, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record. The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of increased ratings for 
migraine headaches for the period prior to November 10, 2005 
and for residuals of a separated left acromioclavicular joint 
for the period from November 10, 2005, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, as the Board is awarding increased ratings for 
migraine headaches for the period from November 10, 2005 and 
for residuals of a separated left acromioclavicular joint for 
the period prior to November 10, 2005, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Migraine Headaches

The veteran's migraines headaches are currently rated 
pursuant to 38 C.F.R. § 4.12a, Diagnostic Code 8100 as 10 
percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).  Pursuant to Diagnostic Code 8100, a 10 percent 
evaluation is warranted on evidence of characteristic 
prostrating attacks averaging one in 2 months over last 
several months; a 30 percent evaluation is warranted on 
evidence of characteristic prostrating attacks occurring on 
an average once a month over last several months; and a 
50 percent evaluation is warranted on evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. Id.

A May 1999 service medical record reflects a diagnosis of 
severe migraines and a prescription of Motrin 800mg.  An 
October 1999 Medical Evaluation Board summary reflects a 
diagnosis of severe migraines which interfered with the 
veteran's satisfactory performance of his duties.

VA outpatient treatment records dated June 2002, May 2003 and 
June 2004 reflect diagnoses of severe migraines and 
prophylaxis treatment with medications that included 
Verapamil and Indomethacin that failed to abate the veteran's 
headaches, which he reported occurring twice weekly.  Results 
of a December 2004 MRI of the veteran's brain were within 
normal limits.  A March 2005 VA outpatient treatment record 
reflects that the veteran reported having headaches two to 
three times per week.  

A November 2005 VA examination report reflects that the 
veteran reported  headaches occipitally or frontally, 
throbbing in nature, sometimes accompanied by numbness in his 
hands and circumorally, nausea, photophobia and phonophobia.  
The veteran reported that the headaches occurred on a daily 
basis for which he was taking the medications Indomethacin 
and Butalbital.  The examiner's diagnosis was chronic 
migraine headache with medication overuse aggravation and 
Anisocoria with visual field defect, left eye, etiology 
unknown.

In a January 11, 2006 addendum to the November 2005 VA 
examination report, the examiner noted that the veteran's 
headaches occurred daily and that Butalbital and Indomethacin 
helped to abate the headaches.  Significantly, the veteran 
reported getting "prostrating episodes," during which he 
experiences numbness, nausea, and is unable to tolerate 
light, which requires that he stay in a dark, quiet room and 
sleep.  He reported that the attacks can last two to three 
days.  The veteran reported that he missed approximately 30 
days of work over the previous twelve months due to migraine 
headaches, and he would occasionally be sent home before the 
end of his shift by his supervisor during severe attacks.  
The Board notes that the veteran's descriptions of symptoms 
of his service-connected disorder are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On review, resolving any doubt in the veteran's favor, the 
Board finds that the veteran's symptomatology for the period 
prior to January 11, 2006 more nearly approximated the 
criteria for a 10 percent rating pursuant to Diagnostic Code 
8100, and for the period beginning November 10, 2005, his 
symptoms more nearly approximate the criteria for a 30 
percent evaluation.  While the migraines were characterized 
as severe prior to November 10, 2005, the description of 
headache pathology was not consistent with characteristic 
prostrating attacks of the frequency or severity warranting a 
higher rating.  On the November 2005 VA examination he 
described episodes requiring that he stay in a dark room and 
sleep for 2 and 3 day periods.  However, the record does not 
reflect that the veteran has had very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, the criteria for a 50 percent 
evaluation.  Though he describes losing a lot of work due to 
headache pathology, he has not submitted objective evidence 
of severe economic inadaptability.  He retains his same full 
time job and has shown no objective evidence of lost work, 
income or promotion due to his service-connected migraines.  
Therefore, a disability evaluation greater than 30 percent is 
not warranted pursuant to Diagnostic Code 8100.

The Board has considered other Diagnostic Codes in regard to 
the veteran's service-connected migraine headaches 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 
8305, 8405.  However, in the absence of competent evidence of 
record demonstrating that the veteran has been diagnosed with 
paralysis, neuritis, or neuralgia, Diagnostic Codes 8205, 
8305 and 8405 are not for application.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability of the 
feet, alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Floyd, supra. (Board is 
precluded by regulation from assigning extraschedular rating 
in first instance).  No evidence has been presented showing 
factors not already contemplated by the rating criteria, such 
as frequent periods of hospitalization, due solely to the 
veteran's service-connected migraine headaches disability, as 
to render impractical the application of the regular 
schedular standards.  The regular schedular standards and the 
rating currently assigned adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  Therefore, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

Residuals of Separated Left Acromioclavicular Joint

As reflected in the November 2005 VA examination report, the 
veteran is right-hand dominant.  Thus, the veteran's service-
connected left shoulder disability is rated pursuant to the 
relevant schedular criteria for the non-dominant, or 
"minor" arm.  See 38 C.F.R. § 4.71a (2006).

According to the relevant diagnostic code for rating 
impairment resulting from limitation of motion of the arm, 
evidence of limitation of motion of the minor arm at the 
shoulder level warrants the assignment of a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The next higher evaluation of 30 percent requires evidence of 
limitation of motion of the minor arm to 25 degrees from the 
side.  Id.  A 40 percent disability rating necessitates 
evidence of limitation of motion of the major arm to 25 
degrees from the side.  Id. A higher evaluation is not 
allowable pursuant to Diagnostic Code 5201.  Id.

Under Diagnostic Code 5202, which specifies the rating 
criteria for shoulder disabilities, a 20 percent disability 
rating is warranted for evidence of malunion of the major 
humerus of the minor arm with moderate or marked deformity, 
and/or evidence of recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or infrequent episodes and guarding of 
movement of the arm only at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2006).  The next higher 
evaluation for the minor arm, 40 percent, is warranted on 
evidence of fibrous union of the humerus.  Id.

Under Diagnostic Code 5203, evidence of nonunion or 
dislocation of the minor clavicle or scapula, with or without 
loose movement, warrants assignment of a 20 percent 
disability rating.  A higher evaluation is not allowable 
pursuant to Diagnostic Code 5203.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006).

A December 2000 VA examination report reflects that the 
veteran reported intermittent left shoulder tenderness with 
numbness and weakness associated with severe pain on flare-
ups.  The veteran reported that he was not taking any 
medication for pain associated with his left shoulder.  The 
examiner recorded range of motion of the veteran's left 
shoulder as follows:  Flexion 170 degrees, extension 55 
degrees, abduction 175 degrees, medial rotation 60 degrees, 
and lateral rotation 80 degrees.  No tenderness was noted at 
the medial/lateral epicondyles to pronation nor supination.  
There was tenderness of the left biceps tendon to palpation 
but there was no subluxation of the left humerus.  The 
examiner diagnosed status post dislocation of the left 
shoulder and left bicipital tendonitis.  Significantly, X-
rays revealed an approximate 1cm separation of the left 
acromioclavicular joint and subsequent X-rays showed widening 
of the left acromioclavicular joint with no change on weight-
bearing.

Results of July 2002 electro-diagnostic studies of the 
veteran's left arm reflected that the veteran's left upper 
extremity was within normal limits.  The examiner recommended 
an MRI, the results of which appear to be noted in the 
November 2005 VA examination report, as discussed below.

During the veteran's March 2003 hearing before the 
undersigned, the veteran stated that he had undergone 
electro-diagnostic studies at the VA Medical Center in Miami, 
Florida (VAMC) two months prior to the hearing.  The results 
of electro-diagnostic studies in early 2003 were specifically 
identified by the Board in its August 27, 2003 remand and the 
AMC requested such studies from the VAMC.  However, only the 
July 2002 studies are among the veteran's VA records dated 
from September 2000 to March 2005.  Thus, absent evidence to 
the contrary, the Board will assume that the July 2002 
electro-diagnostic studies are those referenced during the 
March 2003 hearing.

The November 2005 VA examination report reflects that the 
veteran rated his left shoulder pain from 5-7 on a scale of 
10, and reported that his left shoulder fatigues more easily 
than the right.  The veteran was taking Indocin 25mg twice a 
day which partially relieved pain.  He reported numbness and 
flare-ups approximately three times per week lasting 24 
hours.  The veteran reported that flare-ups result in 
functionary impairment because he must decrease his 
activities as a police officer in order to cope with the 
pain.  The veteran also reported that he has had no repeat 
episodes of dislocation or subluxation after the in-service 
accident that caused his left shoulder disability, and that 
he lost approximately 40 hours of work time over the previous 
12 months due to his service-connected left shoulder 
disability.

The examiner noted weakness, stiffness and swelling over the 
left shoulder intermittently.  There was occasional giving 
away of the veteran's left shoulder, but no locking.  Range 
of motion of the left shoulder was recorded as follows: 
Forward flexion 160/180 with pain at 130 degrees, abduction 
160/180 with pain at 130 degrees, external rotation 70/90 
with pain at 50 degrees, and internal rotation 70/90 with 
pain at 50 degrees.  There was no instability of the 
acromioclavicular joint but it was painful.  The examiner 
also noted that X-rays of the veteran's left shoulder dated 
in November 2005 reflect mild acromioclavicular joint 
separation, and that a July 2002 MRI of the left shoulder 
shows a lateral down slopping of the acromion with effacement 
of the fat in the coracoacromial arch with minimum bursal 
reaction and encroachment upon the supraspinatus muscle and 
tendon from the undersurface of the acromion with tendinosis.  
The examiner diagnosed impingement syndrome of the left 
shoulder, secondary to chronic left acromioclavicular joint 
subluxation.  The examiner was unable to determine whether 
pain on flare-ups resulted in additional limitation of 
motion.

On review, the Board finds that the separation at the left 
acromioclavicular joint reflected in the December 2000 and 
November 2005 VA examination reports nearly approximates the 
criteria for a 20 percent rating pursuant to Diagnostic Code 
5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Accordingly, the Board finds that an initial disability 
rating of 20 percent is warranted for the service-connected 
residuals of a separated left acromioclavicular joint from 
the date of the veteran's initial claim, i.e. May 17, 2000.

The Board has also considered the rating criteria under 
Diagnostic Code 5200.  However, as there is no competent 
evidence of record demonstrating a diagnosis of ankylosis of 
scapulohumeral articulation, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2006).

When, as here, a relevant Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also, 38 C.F.R. § 4.59 (2006).  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2006).  Notwithstanding, 
the Board does not find adequate pathology to support an 
evaluation in excess of 20 percent.  See DeLuca, supra.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  The facts of this case do not 
show that the service-connected residuals of a separated left 
acromioclavicular joint have resulted in marked interference 
with the veteran's employment or require frequent periods of 
hospitalization.


ORDER

Entitlement to a disability evaluation greater than 10 
percent for migraine headaches for the period from May 17, 
2000 until November 10, 2005, is denied.

Entitlement to an increased disability evaluation to 20 
percent, but no more, for migraine headaches for the period 
beginning January 11, 2006, is allowed, subject to the 
regulations governing the award of monetary benefits.

Entitlement to an initial disability evaluation of 20 
percent, but no more, for residuals of a separated left 
acromioclavicular joint is allowed, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


